DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/09/2022 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 6/09/2022, has been entered and carefully considered.  Claims 1 and 11 are amended, claims 10 and 20 have been canceled. Claims 1-9 and 11-19 are currently pending.
	
Response to Arguments
3.	Applicant’s arguments, pages 11-14, filed on 6/09/2022, with respect to the independent claims 1 and 11 amendment “wherein a lower limit value of a band corresponding to the SUL carrier is less than a lower limit value of a band corresponding to the non-SUL carrier, and an upper limit value of the band corresponding to the SUL carrier is less than an upper limit value of the band corresponding to the non-SUL carrier.” The arguments have been fully considered but are moot in view of a new ground of rejection based on Freda et al., US 2020/0396654.
	 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hai Tang, (US 2021/0007035) hereinafter Tang, in view of Kim et al.,(US 20150215944) hereinafter Kim944, and further in view of Freda et al., (US 2020/0396654), hereinafter Freda.
Regarding Claim 1, Tang teaches A method for determining radio link status, comprising: determining whether a radio link failure (RLF) occurs to at least one of a supplement uplink (SUL) carrier of a cell configured with the SUL carrier or a non-SUL carrier ([Para. 0066-0067, 0073-0079] Fig. 2, in the carrier aggregation (CA) scenario, terminal device transmits data to a network device using the primary carrier (i.e., non-supplement uplink carrier in the MCG or in the SCG) and the secondary carrier (i.e., supplement uplink carrier in the MCG or in the SCG). The terminal device determines whether the RLF event occurs in the primary carrier, or the RLF event occurs in the secondary carrier);
and in response to the RLF occurring to at least one of the SUL carrier or the non-SUL carrier, determining that the RLF occurs to the cell ([Para. 0077-0079] when the RLF event occurs in the secondary carrier, the terminal determines whether the RLF event occurs in the secondary carrier in the primary cell (MCG) , or the RLF event occurs in the secondary carrier in the secondary cell (SCG), or whether the RLF event occurs in the primary carrier in the MCG or the RLF event occurs in the primary carrier in the SCG);
performing at least one of initiating a connection reestablishment flow or transmitting information of the RLF to a base station ([Para. 0076, 0083, 0105, 0121, 0135] the terminal device sends first RLF type indication information to the network device (base station). The terminal device and the network device perform RRC reestablishment).
Tang does not disclose wherein performing the at least one of initiating the connection reestablishment flow or transmitting information of the RLF to the base station comprises: in response to determining that the RLFPUSCH exists, determining whether the carrier to which the RLF occurs is the carrier configured with the PUCCH and the PUSCH; in response to determining that the carrier to which the RLF occurs is not the carrier configured with the PUCCH and the PUSCH, transmitting the information of the RLF to the base station; in response to determining that the carrier to which the RLF occurs is the carrier configured with the PUCCH and the PUSCH, in case of the cell is a PCell, initiating the connection reestablishment flow to the base station, and in response to determining that the carrier to which the RLF occurs is the carrier configured with the PUCCH and the PUSCH, in case of the cell being a PSCell, transmitting the information of the RLF to the base station.
Kim944 teaches wherein performing the at least one of initiating the connection reestablishment flow or transmitting information of the RLF to the base station comprises: in response to determining that the RLF occurs to the SUL carrier or the non-SUL carrier ([Para. 0270-0277] Fig. 18, the UE detects RLF occurrence at 1805, and at 1810, the UE determines whether the RLF is occurred to SCG (SCG-RLF), in which pSCell (i.e., SUL carrier) is below a certain threshold, or occurred to MCG (MCG-RLF), in which PCell (i.e., non-SUL carrier) is below a certain threshold. The UE transmits uplink control message including SCG-RLF reporting information to the eNB, or transmits RRC Connection Reestablishment request message. [Para. 0051-0052] Where the terms  ‘carrier,’ ‘component carrier,’ and ‘serving cell’ such as PCell, SCell including PSCell are used interchangeably in the same meaning), determining whether a carrier configured with a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH) exists in the SUL carrier and the non-SUL carrier; in response to determining that the carrier configured with the PUCCH and the PUSCH exists, determining whether the carrier to which the RLF occurs is the carrier configured with the PUCCH and the PUSCH; ([Para. 0075-0084] Fig. 6 shows in the carrier aggregation (CA), PUCCH and PUSCH is used for uplink transmission in the serving cells PCell or PSCell. [Para. 0270-0275] Fig. 18, the UE determines whether the RLF is occurred to pSCell (i.e., SUL carrier), or occurred to PCell (i.e., non-SUL carrier). Where carrier and the serving cell, and a Cell Group or Carrier Group (CG) are used interchangeable, [0051-0052]); 
in response to determining that the carrier to which the RLF occurs is not the carrier configured with the PUCCH and the PUSCH, transmitting the information of the RLF to the base station ([Para. 0270-0275] Fig. 18, if the RLF is the SCG-RLF occurs in the PSCell (not the PCell) where the channel condition is below a certain threshold, at 1820, the UE transmit UL failure indication message to eNB); 
in response to determining that the carrier to which the RLF occurs is the carrier configured with the PUCCH and the PUSCH, in case of the cell is a PCell, initiating the connection reestablishment flow to the base station ([Para. 0272-0277] if the RLF is the MCG-RLF occurs in the PCell, where the channel condition is below a certain threshold, at 1830, the UE transmits RRC Connection Reestablishment request message to eNB of the selected serving cell), and
 in response to determining that the carrier to which the RLF occurs is the carrier configured with the PUCCH and the PUSCH, in case of the cell being a PSCell, transmitting the information of the RLF to the base station ([Para. 0270-0275] Fig. 18, if the RLF is the SCG-RLF occurs in the PSCell, not the PCell, the UE transmit UL failure indication message to eNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang and Kim944 to implement an RLM to determine RLF for improving the data rate of the UE. 
The combination of Tang and Kim944 does not disclose wherein a lower limit value of a band corresponding to the SUL carrier is less than a lower limit value of a band corresponding to the non-SUL carrier, and an upper limit value of the band corresponding to the SUL carrier is less than an upper limit value of the band corresponding to the non-SUL carrier. 
Freda teaches wherein a lower limit value of a band corresponding to the SUL carrier is less than a lower limit value of a band corresponding to the non-SUL carrier, and an upper limit value of the band corresponding to the SUL carrier is less than an upper limit value of the band corresponding to the non-SUL carrier.([Para. 0057, 0073-0074, 0084] describes the frequency range used by frequency bands are from 902 MHz to 928 MHz, and the frequency (i.e., a lower limit and an upper limit of frequency range of a band) used by a supplementary uplink (SUL) is lower than the frequency band (i.e., a lower limit and an upper limit of frequency range of a band) of the regular UL (RUL) (i.e., non-SUL). Where the SUL may be configured for a PCell and a PSCell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang, Kim944 and Freda to implement a cell with SUL and RUL to improve quality during cell reselection.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable by Tang in view of Kim944 and Freda, specifically, Tang teaches A device for determining radio link status, comprising: a processor; and a memory for storing instructions executable by the processor ([Para. 0138] Fig. 6, a terminal device 500 includes a memory 530, and the memory 530 is connected to the processor 510. The processor 510 is configured to execute the instructions stored in the memory 530 for determine whether an RLF event occurs in the primary secondary carrier).

5.	Claims 2-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Kim944 and Freda as applied to claims 1 and 11 respectively above, and further in view Wang et al., (US 2019/0182691) hereinafter Wang.

Regarding Claim 2, the combination of Tang, Kim944 and Freda does not disclose wherein determining whether the RLF occurs to the at least one of the SUL carrier of the cell configured with the SUL carrier or the non-SUL carrier comprises: performing radio link monitoring (RLM) on the at least one of the SUL carrier or the non- SUL carrier; in response to a continuous out-of-sync number of the SUL carrier being greater than or equal to a first number, starting a first timer, and in response to a continuous in-sync number of the SUL carrier being less than a second number before the first timer expires, determining that the RLF occurs to the SUL carrier; and/or in response to a continuous out-of-sync number of the non-SUL carrier being greater than or equal to a third number, starting a second timer, and in response to a continuous in-sync number of the non-SUL carrier being less than a fourth number before the second timer expires, determining that the RLF occurs to the non-SUL carrier.
Wang teaches wherein determining whether the RLF occurs to the at least one of the SUL carrier of the cell configured with the SUL carrier or the non-SUL carrier comprises: performing radio link monitoring (RLM) on the at least one of the SUL carrier or the non- SUL carrier; ([Para. 0011-0012, 0027-0029, 0041] Fig. 2, a method for radio link monitoring (RLM) comprising step S201, UE determines, on a carrier used for RLM, and monitoring the carrier used for RLM is a Pcell (Primary cell) or a Primary Secondary cell (PSCell), wherein a  Primary Secondary Cell (PSCell) as supplements (i.e., SUL) for a carrier of a PCell (Primary cell) (i.e., non-SUL) [0003, 0005]. Step S203 a UE determines whether link failure (RLF) is detected according to a result of RLM); 
in response to a continuous out-of-sync number of the SUL carrier being greater than or equal to a first number, starting a first timer ([Para. 0044, 0062, 0049] Fig. 7 shows If the UE reports the consecutive “out-of-sync” indications of PSCell, Nx=4 (i.e., continuous out-of-sync number), which is equal to the values of N313 configured by the eNB=4, the UE initiates a first timer T313 = 200ms for monitoring link failure), 
and in response to a continuous in-sync number of the SUL carrier being less than a second number before the first timer expires determining that the RLF occurs to the SUL carrier (Fig. 7 shows if the number of in-sync indications is less than N314 (second number) before the first timer T313 expires, the UE is out of sync and determined that the UE enters a link failure state occurs to the PSCell [0045]);
and/or in response to a continuous out-of-sync number of the non-SUL carrier being greater than or equal to a third number, starting a second timer, 
and in response to a continuous in-sync number of the non-SUL carrier being less than a fourth number before the second timer expires, determining that the RLF occurs to the non-SUL carrier.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang, Kim944, Freda and Wang to implement an RLM on PCell and Scell to improve the link quality and be able to timely make a decision on link failure.

Regarding Claim 3, Tang does not disclose wherein performing the RLM on the at least one of the SUL carrier or the non-SUL carrier comprises: determining a carrier configured with a PUCCH in the SUL carrier and the non-SUL carrier; and performing the RLM on the carrier configured with the PUCCH.
Kim944 teaches wherein performing the RLM on the at least one of the SUL carrier or the non-SUL carrier comprises: determining a carrier configured with a PUCCH in the SUL carrier and the non-SUL carrier; and performing the RLM on the carrier configured with the PUCCH ([Para. 0075-0084, 0212-0227] Fig. 6 shows the PCell (non-SUL) and PSCell (SUL) are configured with PUCCH and PUSCH. Where carrier and the serving cell are used interchangeable [0051]. Fig. 14 shows the UE monitors PCell and PSCell based on C-RNTI, where the PCell and PSCell are configured with PUCCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang, Kim944, Freda and Wang to implement an RLM to determine RLF for improving the data rate of the UE 

Regarding Claim 4, Tang does not disclose wherein performing the RLM on the at least one of the SUL carrier or the non-SUL carrier comprises: determining a carrier configured with a PUCCH and a physical uplink shared channel (PUSCH) in the SUL carrier and the non-SUL carrier; and performing the RLM on the carrier configured with the PUCCH and the PUSCH.
Kim944 teaches wherein performing the RLM on the at least one of the SUL carrier or the non-SUL carrier comprises: determining a carrier configured with a PUCCH and a PUSCH in the SUL carrier and the non-SUL carrier; and performing the RLM on the carrier configured with the PUCCH and the PUSCH ([Para. 0075-0084, 0212-0227] Fig. 6 shows the PCell (non-SUL) and PSCell (SUL) are configured with PUCCH and PUSCH. Where carrier and the serving cell are used interchangeable [0051]. Fig. 14 shows the UE monitors PCell and PSCell based on C-RNTI, where the PCell and PSCell are configured with a PUCCH and a PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang, Kim944, Freda and Wang to implement an RLM to determine RLF for improving the data rate of the UE 
Regarding Claim 5, Tang does not disclose wherein, in response to the continuous in-sync number of the SUL carrier being less than the second number, the determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non-SUL carrier further comprises: determining whether the SUL carrier is configured with a PUCCH, and in response to the SUL carrier configured with the PUCCH, determining that the RLF occurs to the SUL carrier; and/or in response to the continuous in-sync number of the non-SUL carrier being less than the fourth number, the determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non- SUL carrier further comprises: determining whether the non-SUL carrier is configured with the PUCCH, and in response to the non-SUL carrier configured with the PUCCH, determining that the RLF occurs to the non-SUL carrier. 
Kimn944 teaches wherein, in response to the continuous in-sync number of the SUL carrier being less than the second number (RLF), the determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non-SUL carrier further comprises: determining whether the SUL carrier is configured with a PUCCH, and in response to the SUL carrier configured with the PUCCH, determining that the RLF occurs to the SUL carrier, the determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non-SUL carrier further comprises: determining whether the non-SUL carrier is configured with the PUCCH, and in response to the non-SUL carrier configured with the PUCCH, determining that the RLF occurs to the non-SUL carrier ([Para. 0075-0084] Fig. 6 shows in the carrier aggregation (CA), PUCCH and PUSCH is used for uplink transmission in the serving cells PCell or PSCell. [Para. 0270-0275] Fig. 18, the UE determines whether the RLF is occurred to PSCell (i.e., SUL carrier), or occurred to PCell (i.e., non-SUL carrier). where both PCell and PSCell are configured with the PUCCH (see Fig. 6). If the channel condition of the PCell is below a certain threshold, the RLF occurs in the PCell, and if the channel condition of the PSCell is below a certain threshold, the RLF occurs in the PSCell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang and Kim944 to implement an RLM to determine RLF for improving the data rate of the UE. 
The combination of Tang, Kim944 and Freda does not disclose wherein, in response to the continuous in-sync number of the SUL carrier being less than the second number, and/or in response to the continuous in-sync number of the non-SUL carrier being less than the fourth number, the determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non- SUL carrier. 
Wang teaches wherein, in response to the continuous in-sync number of the SUL carrier being less than the second number, and/or in response to the continuous in-sync number of the non-SUL carrier being less than the fourth number, the determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non- SUL carrier ([Para. 0045-0050, 0062-0064] if the UE  receives Nj consecutive “in-sync” indications from the carrier for RLM reported by the physical layer and the corresponding timer Tj (T313) is in a predefined state, the UE determines the PSCell (SUL) link failure. Fig. 7 shows if the number of in-sync indications is less than N314 (second number or fourth number), the UE is out of sync and determined that the UE enters a link failure state occurs to the PSCell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang, Kim944, Freda and Wang to implement an RLM on PCell and SCell to improve the link quality and be able to timely make a decision on link failure.

Regarding Claim 6, Tang does not disclose wherein, in response to the continuous in-sync number of the SUL carrier being less than the second number, the determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non-SUL carrier further comprises: determining whether the SUL carrier is configured with a PUCCH and a PUSCH, and in response to the SUL carrier configured with the PUCCH and the PUSCH, determining that the RLF occurs to the SUL carrier; and/or in response to the continuous in-sync number of the non-SUL carrier being less than the fourth number, the determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non- SUL carrier further comprises: determining whether the non-SUL carrier is configured with the PUCCH and the PUSCH, and in response to the non-SUL carrier configured with the PUCCH and the PUSCH, determining that the RLF occurs to the non-SUL carrier. 
Kim944 teaches wherein, in response to the continuous in-sync number of the SUL carrier being less than the second number, determining whether the SUL carrier is configured with a PUCCH and a PUSCH, and in response to the SUL carrier configured with the PUCCH and the PUSCH, determining that the RLF occurs to the SUL carrier, and/or determining whether the non-SUL carrier is configured with the PUCCH and the PUSCH, and in response to the non-SUL carrier configured with the PUCCH and the PUSCH, determining that the RLF occurs to the non-SUL carrier ([Para. 0075-0082] ([Para. 0075-0084] Fig. 6 shows in the carrier aggregation (CA), PUCCH and PUSCH is used for uplink transmission in the serving cells PCell or PSCell. [Para. 0270-0277] Fig. 18, the UE detects RLF occurrence at 1805, and determines whether the RLF is occurred to SCG (SCG-RLF), in which pSCell (i.e., SUL carrier) is below a certain threshold, or occurred to MCG (MCG-RLF), in which PCell (i.e., non-SUL carrier) is below a certain threshold. where both PCell and PSCell are configured with the PUCCH and PUSCH (see Fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang and Kim944 to implement an RLM to determine RLF for improving the data rate of the UE. 
The combination of Tang, Kim944 and Freda does not disclose wherein, in response to the continuous in-sync number of the SUL carrier being less than the second number, the determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non-SUL carrier; and/or in response to the continuous in-sync number of the non-SUL carrier being less than the fourth number, the determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non- SUL carrier further comprises.
Wang teaches wherein, in response to the continuous in-sync number of the SUL carrier being less than the second number, the determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non-SUL carrier; and/or in response to the continuous in-sync number of the non-SUL carrier being less than the fourth number, the determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non- SUL carrier further comprises ([Para. 0045-0050, 0062-0064] if the UE  receives Nj consecutive “in-sync” indications from the carrier for RLM reported by the physical layer and the corresponding timer Tj (T313) is in a predefined state, the UE determines the PSCell (SUL) link failure. Fig. 7 shows if the number of in-sync indications is less than N314 (second number or fourth number), the UE is out of sync and determined that the UE enters a link failure state occurs to the PSCell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang, Kim944, Freda and Wang to implement an RLM on PCell and SCell to improve the link quality and be able to timely make a decision on link failure.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.

6.	Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Kim944 and Freda, as applied to claims 1 and 11 respectively above, and in view Kim et al, (US 2015/0078286) hereinafter Kim286.

Regarding Claim 7, the combination of Tang, Kim944 and Freda, specifically, Tang teaches wherein determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non-SUL carrier ([Para. 0077-0079] when the RLF event occurs in the secondary carrier, the terminal determines whether the RLF event occurs in the secondary carrier in the primary cell (MCG) , or the RLF event occurs in the secondary carrier in the secondary cell (SCG), or whether the RLF event occurs in the primary carrier in the MCG or the RLF event occurs in the primary carrier in the SCG).
The combination of Tang, Kim944 and Freda does not disclose initiating random access to the SUL carrier and the non-SUL carrier: and in response to the random access initiated to the SUL carrier failed, determining that the RLF occurs to the SUL carrier, and/or, when the random access initiated to the non-SUL carrier fails, determining that the RLF occurs to the non-SUL carrier. 
Kim286 teaches comprises: initiating random access to the SUL carrier and the non-SUL carrier ([Para. 0106-0107, 0130] UE is triggered to initiate the random access preamble transmitted in the PCell and the random access preamble is transmitted in the SCell), and in response to the random access initiated to the SUL carrier failed, determining that the RLF occurs to the SUL carrier, and/or, when the random access initiated to the non-SUL carrier fails, determining that the RLF occurs to the non-SUL carrier. ([Para. 0096-0122, 0131, 0156] Fig. 9, UE initiates random access by transmitting preamble to PCell and transmitting preamble to SCell. If no valid RAR message is received, and if the number of preamble retransmission is reaching a preambleTransMax, the random access initiated to the PCell (non-SUL carrier) or SCell (SUL carrier) failed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang, Kim944, Freda and Kim286 to implement an RLM to determine RLF for improving the data rate of the UE. 
 
Regarding Claim 8, Tang does not disclose wherein determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non-SUL carrier comprises: determining a carrier configured with a PUCCH in the SUL carrier and the non-SUL carrier; initiating random access to the carrier configured with the PUCCH; and in response to the random access initiated to the carrier configured with the PUCCH failed, determining that the RLF occurs to the at least one of the SUL carrier or the non-SUL carrier.
Kim944 teaches wherein determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non-SUL carrier comprises: determining a carrier configured with a PUCCH in the SUL carrier and the non-SUL carrier ([Para. 0075-0084] Fig. 6 shows in the carrier aggregation (CA), PUCCH and PUSCH is used for uplink transmission in the serving cells PCell or PSCell. [Para. 0270-0275] Fig. 18, the UE determines whether the RLF is occurred to pSCell (i.e., SUL carrier), or occurred to PCell (i.e., non-SUL carrier). Where carrier and the serving cell are used interchangeable [0051]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang and Kim944 to implement an RLM to determine RLF for improving the data rate of the UE. 
The combination of Tang, Kim944 and Freda does not disclose initiating random access to the carrier configured with the PUCCH; and in response to the random access initiated to the carrier configured with the PUCCH failed, determining that the RLF occurs to the at least one of the SUL carrier or the non-SUL carrier.
Kim286 teaches initiating random access to the carrier configured with the PUCCH ([Para. 0130] Fig. 9, the UE transmits the random access preamble using the resource of the PUCCH SCell 917); and in response to the random access initiated to the carrier configured with the PUCCH failed, determining that the RLF occurs to the at least one of the SUL carrier or the non-SUL carrier ([Para. 0131] if no valid RAR is received, and after a predetermined number of retransmission attempts is equal to the preambleTransMax3, the UE determines the random access preamble in the SCell with the PUCCH is failed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang, Kim944, Freda and Kim286 to implement an RLM to determine RLF for improving the data rate of the UE. 

Regarding Claim 9, Tang does not disclose wherein determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non-SUL carrier comprises: determining a carrier configured with a PUCCH and a PUSCH in the SUL carrier and the non-SUL carrier; initiating random access to the carrier configured with the PUCCH and the PUSCH: and in response to the random access initiated to the carrier configured with the PUCCH and the PUSCH failed, determining that the RLF occurs to the at least one of the SUL carrier or the non-SUL carrier.
Kim944 teaches wherein determining the at least one of whether the RLF occurs to the SUL carrier of the cell configured with the SUL carrier or whether the RLF occurs to the non-SUL carrier comprises: determining a carrier configured with a PUCCH and a PUSCH in the SUL carrier and the non-SUL carrier ([Para. 0075-0084] Fig. 6 shows in the carrier aggregation (CA), PUCCH and PUSCH is used for uplink transmission in the serving cells PCell or PSCell. [Para. 0270-0275] Fig. 18, the UE determines whether the RLF is occurred to pSCell (i.e., SUL carrier), or occurred to PCell (i.e., non-SUL carrier). Where carrier and the serving cell are used interchangeable [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang and Kim944 to implement an RLM to determine RLF for improving the data rate of the UE. 
The combination of Tang, Kim944 and Freda does not disclose initiating random access to the carrier configured with the PUCCH and the PUSCH; and in response to the random access initiated to the carrier configured with the PUCCH and the PUSCH failed, determining that the RLF occurs to the at least one of the SUL carrier or the non-SUL carrier.
Kim286 teaches initiating random access to the carrier configured with the PUCCH and the PUSCH ([Para. 0089, 0106, 0128, 0130-0132] Fig. 9, The UE 905 may transmit the random access preamble using PUSCH and the PUCCH resources to the PCell and SCell); and in response to the random access initiated to the carrier configured with the PUCCH and the PUSCH failed, determining that the RLF occurs to the at least one of the SUL carrier or the non-SUL carrier ([Para. 0130-0131, 0154-0160] Fig. 11 illustrating the UE operation associated with the random access failure to the PCell and the SCell based on the maximum allowed number of preamble transmission attempts. If no valid RAR is received, and after a predetermined number of retransmission attempts is equal to the preambleTransMax3, the UE determines the random access preamble in the SCell with the PUCCH is failed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang, Kim944, Freda and Kim286 to implement an RLM to determine RLF for improving the data rate of the UE. 

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190223155, Lu et al. discloses Method and apparatus for transmitting synchronization signal, method and apparatus for receiving synchronization signal.
US 20220086709, Hao et al. discloses Signal transmission method and device, and computer storage medium.
US 20200163023, Pelletier et al. discloses Methods, apparatuses and systems for adaptive uplink power control in a wireless network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413